Per Curiam. Appellant Anthony Sanders was convicted on December 5, 1996. No timely notice of appeal was filed. In a motion for belated appeal, Sanders asserts he had instructed his trial attorney, Mark Jesse, to file an appeal, but Jesse failed to do so. Sanders’s new attorney, Jerry Larkowski, now files a motion for belated appeal, stating Sanders has been denied his right to effective assistance of counsel.  We remand this matter to the trial court to conduct a hearing to determine if Sanders had requested his counsel, Mark Jesse, to file an appeal, and direct the trial court to make its findings and remand them to this court within thirty days.